MEMORANDUM DECISION
                                                                        Mar 05 2015, 10:16 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Derick W. Steele                                         Gregory F. Zoeller
      Deputy Public Defender                                   Attorney General of Indiana
      Kokomo, Indiana
                                                               Brian Reitz
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Jennifer Harding,                                        March 5, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               34A02-1408-CR-590
              v.                                               Appeal from the Howard Superior
                                                               Court

      State of Indiana,                                        The Honorable William C. Menges,
                                                               Jr., Judge
      Appellee-Plaintiff
                                                               Cause No. 34D01-0705-FB-294




      Mathias, Judge.

[1]   Jennifer Harding (“Harding”) appeals the sentence imposed following her

      termination from community corrections. Harding raises one issue, which we

      restate as whether the trial court erred in its determination of Harding’s credit

      time when it ordered Harding to serve her suspended sentence.


      Court of Appeals of Indiana | Memorandum Decision No. 34A02-1408-CR-590 | March 5, 2015   Page 1 of 5
[2]   We reverse and remand with instructions.


                                         Facts and Procedural History

[3]   On May 3, 2007, the State charged Harding with Class B felony dealing in

      cocaine. Harding pleaded guilty to the charge. On May 14, 2008, the trial court

      sentenced Harding to ten years, with one year executed in the Department of

      Correction and nine years suspended to probation. On the date of sentencing,

      Harding had accrued twenty-six credit days.

[4]   On December 21, 2009, and June 18, 2010, the State filed petitions to revoke

      Harding’s suspended sentence, alleging that Harding had been arrested for

      subsequent crimes and had failed to stay in contact with her probation officer.

      Harding admitted to the allegations in the petitions, and on December 29, 2010,

      the trial court ordered Harding to serve her previously suspended sentence.

      Harding was credited with 302 days for the 151 actual days she served while she

      awaited sentencing.

[5]   Harding filed a petition to modify her sentence, which the trial court granted on

      May 1, 2012. The court ordered that the balance of Harding’s sentence be

      suspended to supervised probation with its re-entry court program. On January

      30, 2013, however, Harding was terminated from the program after she

      “conspired to mislead the Re-Entry Court Team.”1 Appellant’s App. p. 56. The

      trial court ordered Harding to serve the suspended portion of her sentence



      1
          The record is unclear as to the specific nature of Harding’s deception.

      Court of Appeals of Indiana | Memorandum Decision No. 34A02-1408-CR-590 | March 5, 2015   Page 2 of 5
      which, at the time, was 3,285 days, with 1,928 days of credit time, for a balance

      of 1,357 days to be executed in community corrections home detention.

[6]   Harding’s home detention began on July 25, 2013, and continued until March

      12, 2014, when it was discovered that her boyfriend, a convicted felon, was

      living in her home, in violation of the community corrections rules. At

      Harding’s June 26, 2014 sentencing, the trial court determined that the

      remainder of Harding’s suspended sentence now amounted to 907 days, with

      210 credit days for the time Harding served while awaiting sentencing, for a

      balance of 697 days to be served. Harding filed a motion to correct error on July

      25, 2014, which the trial court denied.

[7]   Harding now appeals.


                                       Discussion and Decision

[8]   Harding argues that the trial court erred in calculating her credit time and that

      she is entitled to an additional twelve days of credit time.

[9]   Indiana Code section 35-38-2.5-5(e) provides that “[a] person confined on home

      detention as a condition of probation earns credit for time served.” A person

      who is not a credit-restricted felon and who is imprisoned for a crime or

      imprisoned awaiting trial or sentencing is initially assigned to Class I. Ind.

      Code § 35-50-6-4(a). A person assigned to Class I earns one day of credit time

      for each day he is imprisoned for a crime or is confined awaiting trial or

      sentencing. Ind. Code § 35-50-6-3.



      Court of Appeals of Indiana | Memorandum Decision No. 34A02-1408-CR-590 | March 5, 2015   Page 3 of 5
[10]   The parties agree that the suspended sentence imposed on Harding on May 14,

       2008, was nine years or 3,285 days. The parties also agree that Harding

       accrued 1,928 credit days between May 14, 2008, and June 18, 2013. Finally,

       the parties agree that, at Harding’s June 18, 2013, sentencing, the trial court

       miscalculated the balance of Harding’s suspended sentence, ordering her to

       serve 1,367 days in community corrections instead of 1,357 days.

[11]   Next, Harding argues that, subsequent to her June 2013 sentencing, she accrued

       462 additional credit days for her in-home detention, noting that she “continued

       on In-Home Detention from July 25, 2013 through her date of arrest on March

       13, 2014.” Appellant’s Br. at 4. The State argues, and we agree, that because

       community corrections filed a home detention violation and requested an arrest

       warrant for Harding on March 12, 2013, that day should not be included in the

       calculation of Harding’s credit time. Cf. Ind. Code § 35-38-2.6-6(d) (“A person

       who is placed in a community corrections program under this chapter may be

       deprived of earned credit time as provided under rules adopted by the

       department of correction under IC 4-22-2.”); Robinson v. State, 805 N.E.2d 783,

       790 (Ind. 2004) (“credit time earned under Class I . . . is sometimes described as

       ‘good time’ credit because such credit is conditioned on the absence of bad

       conduct.”). Therefore, we conclude that Harding is entitled to 460 days of

       credit time for her in-home detention, not 462, as she argues.

[12]   As we stated above, at the June 18, 2013, sentencing, the trial court should have

       ordered Harding to serve 1,357 days. Because Harding served an additional 460

       days on home detention between June 18, 2013, and March 12, 2014, the

       Court of Appeals of Indiana | Memorandum Decision No. 34A02-1408-CR-590 | March 5, 2015   Page 4 of 5
       remainder of her previously suspended sentence was 897 days. Harding served

       an additional 210 days from her arrest on March 13, 2014, to her sentencing on

       June 26, 2014. Therefore, on June 26, 2014, the remainder of Harding’s

       sentence was 687 days.

[13]   For all of these reasons, while we agree with the parties that the trial court

       miscalculated the balance of Harding’s suspended sentence, we do not agree

       with Harding’s contention that she is entitled to an additional day of credit, and

       associated “good time credit” for the day she violated the terms of her home

       detention. We reverse and remand with instructions that the trial court amend

       its sentencing statement consistent with this opinion.

[14]   Reversed and remanded.


       Najam, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision No. 34A02-1408-CR-590 | March 5, 2015   Page 5 of 5